DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 02/15/2021, is acknowledged.

3.  Claims 1-15 are pending and under examination.

4.  Applicant’s IDS, filed 02/15/2021, is acknowledged. 

5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.  Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10919967. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to an isolated monoclonal antibody or an antigen-binding portion thereof which a) binds to Mac-1, b) specifically inhibits the interaction of CD40L with activated Mac-1, c) does not bind to non-activated Mac-1, and d) does not induce integrin outside-in signaling, characterized in that it binds specifically to a peptide having the sequence SEQ ID NO: 9 and that it comprises six identical CDRs selected from the group consisting of claimed/patented SEQ ID NOs:2-4 and claimed/patented SEQ ID NOs:6-8.  The patented claims anticipate the instant claims. 


7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8.  Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite:
“an isolated monoclonal antibody or an antigen-binding portion thereof which a) binds to Mac-1, b) specifically inhibits the interaction of CD40L with activated Mac-1 and c) does not induce integrin outside-in signaling” in claim 1, 

“wherein it does not bind to non-activated Mac-1” in claim 2,

“wherein it limits the expression of inflammatory cytokines” in claims 3 and 16,

“wherein it blocks leukocyte recruitment in vitro and in vivo in intravital microscopy”, in claims 4 and 17,

 “wherein it does not affect thrombotic and hemostatic functions of Mac-1” in claims 5 and 18,

“wherein it comprises at least three CDRs selected from the group consisting of SEQ ID NOs:2-4 and SEQ ID NOs:6-8” in claims 6 and 19,

“wherein it comprises at least four CDRs selected from the group consisting of SEQ ID NOs:2-4 and SEQ ID NOs:6-8” in claim 7,

“wherein it comprises at least five CDRs selected from the group consisting of SEQ ID NOs:2-4 and SEQ ID NOs:6-8” in claim 8,

“wherein the light chain has an identity of at least 80% to the amino acid sequence of SEQ ID NO:1 and that the heavy chain has at least 80% identity to the amino acid sequence of SEQ ID NO: 5” in claim 10,

“wherein the light chain has the amino acid sequence of SEQ ID NO: 1” in claim 11,

“wherein the amino acid sequence of the heavy chain corresponds to SEQ ID NO:5” in claim 12,

“wherein it is selected from the group comprising Fab fragments, single chain antibodies, diabodies and/or nanobodies” in claim 13,

“for use in the treatment of inflammation” in claim 15, 
 
as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of inhibiting  the interaction of CD40L with activated Mac-1 and c) does not induce integrin outside-in signaling, used for treatment of inflammation, does not bind to non-activated Mac-1, limits the expression of inflammatory cytokines, blocks leukocyte recruitment in vitro and in vivo in intravital microscopy, does not affect thrombotic and hemostatic functions of Mac-1.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification at [0007] discloses that monoclonal antibodies, specifically targeting the EQLKKSKTL (SEQ ID NO:9) binding motif in Mac-1, which we have demonstrated to be required for binding to its adhesive, pro-inflammatory ligand CD40L have been constructed. 

In the course of the present invention monoclonal antibodies have been constructed whereby the most preferred embodiment is the antibody in the following designated as anti-M7. The sequence of the antibody has been determined and the CDRs were identified. With this information and computational and conventional binding studies it is possible to provide suitable other antibodies or antigen-binding fragments thereof, which are derived from this antibody [0012].
The inhibition of inflammation by anti-M7 or the derivatives derived therefrom provides several advantages over a conventional anti-Mac-1 therapy. It has been observed that mice treated with formerly known anti-Mac-1 antibodies showed increased mortality compared to control mice. These data confirm previous studies in which Mac-1 deficient mice were not protected from bacterial sepsis, an effect most likely caused by the inability to bind complement factors and promote clearance of bacterial particles e.g. by C3bi-mediated phagocytosis [0024].

Yet the claims are dawn to a genus of monoclonal anti-Mac-1 antibodies. 

The specification discloses that treated with anti-M7 antibody showed a reduction of the pro-inflammatory cytokines IL-6, TNFα and MCP-1, while anti-Mac-1 induced enhanced cytokine expression [0026].

[0027] However, treatment with other anti-Mac-1 antibodies, such as the clone M1/70 (which is used as control), might not entirely reflect the genetic knock-out. It is noteworthy to mention that M1/70 induces a strong pro-inflammatory response in Mac-1 expressing cells, in particular in macrophages, and elevates cytokine expression. The latter is also confirmed by our results, demonstrating that a single injection of anti-Mac-1 results in strongly up-regulated cytokine plasma levels, likely affecting wound healing. It has been suggested that over-stimulation as provided by M1/70 could represent a feasible strategy to resolve inflammation by activation of apoptotic pathways. Indeed, it has previously been shown that apoptosis of cells resident in the peritoneal cavity was enhanced after a single injection of anti-Mac-1 clone M1/70.

[0037] The antibodies of the present invention follow a strategy to selectively target the EQLKKSKTL (SEQ ID NO:9) binding motif, representing CD40L's binding site within the Mac-1 I-domain, by a monoclonal antibody anti-M7. This antibody is highly selective for the targeted binding site, does not interfere with alternative binding partners, and--in contrast to conventional anti-Mac-1 antibodies--does not affect haemostasis, host defense and wound healing.
[ 0058] An antibody specific for a peptide corresponding to Mac-1 I-domain sequence V160-S172 was obtained by immunizing mice with the peptide C-VMEQLKKSKTLFS-NH2 (SEQ ID NO:17) coupled to diphtheria toxoid (Monash Antibody Technologies Facility, Monash University, Melbourne, Australia). Solid phase binding assays was employed to screen binding of sera to the immobilized peptide M7. Among different clones binding with high affinity to M7, the preferred clone RC3 (termed anti-M7) was further characterized.
[0060]  Clone RC3 (mouse IgG2b.kappa.) showed specific inhibition of Mac-1-CD40L binding, but not of the interaction to other ligands. This antibody clone, subsequently termed anti-M7, bound to a CHO cell line over-expressing native (WT) and permanently activated Mac-1 (del), but not to control CHO cells in western blot (FIG. 1B), confirming successful binding to the target protein.
[0063] It was found that anti-M7 is a ligand- and activation specific inhibitor of Mac-1's interaction with CD40L.

[0066] The test results show that anti-M7 does not induce integrin outside-in signaling, while conventional anti-Mac-1 antibodies induce activation of MAP-kinases and inflammatory cytokine expression in vitro and in vivo.

[0067] Surprisingly, the Mac-1 reference clone M1/70 (control) strongly elevated cytokine levels, while anti-M7 did not (FIG. 3C). In accordance, levels of pro-inflammatory cytokines increased in in vitro culture of macrophages after antibody stimulation. These findings indicate that anti-M7 is targeting an epitope not causing unwanted outside-in signaling during integrin blockade.

[0073] It could be shown that treatment with anti-M7 prevents inflammatory leukocyte recruitment in vitro and in vivo and decreases inflammatory cytokine expression.

[0075] It has also been shown that anti-M7 does not affect venous thrombosis and platelet effector function in vivo.

The claims encompass a genus of anti-MAC-1 monoclonal antibodies that specifically inhibits the interaction of CD40L with activated Mac-1 an d does not induce integrin outside-in signaling among other claimed functional and desired therapeutic properties.

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional and therapeutic properties. 

The specification only discloses one single antibody, clone RC3 antibody, within the claimed genus of anti-MAC-1 monoclonal antibodies.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  

     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

 The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the M7 epitope of the Mac-1 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen and one or more functions recited in items 1-5, 15-18, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Mac-1 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the monoclonal anti-Mac-1 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired functional and therapeutic properties. Applicant is merely rely on the identification of Mac-1 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of monoclonal anti-Mac-1 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Mac-1 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
 For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies that bind to Mac-1, including the claimed functional characteristics set forth in Claims 1-5,  and 15-18, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.
 
Further, the specification at best describes plan for making antibodies that bind Mac-1 and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
 
"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (fed. Cir. 2005)) (emphasis added). 

"A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus" (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
Claims 7-8, 10-12 and 19 encompass a genus of antibodies that comprises less than the required 6 CDRs, as well as a subgenus of antibodies that comprises up to 20% modification in the VL and VH including CDRs.  A subgenus of antibodies having either the VH or the VL having less than the required 6 CDRs. 
The specification provides one anti-Olfml-3 antibody, clone RC3, which was not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO: 5) paired with specific VL domain (SEQ ID NO: 1).  The specification discloses only one species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and VH and VL including CDRs modification up to 20% (deletion/addition/substitution) to the claimed SEQ ID NOs: 1 and 5.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding Mac-1.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the Mac-1 to satisfy the WD requirement for the claims.

The claims encompasses antibodies in which modification of the amino acids may vary in either or both the VH CDRs and/or VL CDRs region of SEQ ID NOs: 2-4 and 6-8 via addition, deletion, substitution or insertion of one or more amino acids.  

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the RC3 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce monoclonal antibodies as broadly defined by the claims.  The specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by clone RC3, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions (in the instant case, loops AB, BC, CD, DE, EF and FG) for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.  Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US 20140147445 (IDS) or  EP 2 444 101 (IDS).

The teachings of the `445 and `101 publications appears to be identical.  The teachings of the `445 publication is used in the rejection.

 The `445 publication teaches and claims an antibody capable of inhibiting the binding of macrophage-1 antigen (Mac-1) to CD40L (see published claim 7), wherein the antibody capable of specifically binding to an epitope comprising the amino acid sequence QLK, capable of specifically binding to an epitope comprising at least part of the amino acid sequence SEQ ID NO:19 (EQLKK), capable of specifically binding to an epitope comprising at least part of the amino acid sequence SEQ ID NO:20 (CEQLKKC), capable of specifically binding to an epitope comprising at least part of the amino acid sequence SEQ ID NO:3 (V160MEQLKKSKTLFS172), capable of specifically binding to an epitope comprising at least part of the amino acid sequence SEQ ID NO:1 (EQLKKSKTL), capable of specifically binding to an epitope comprising at least part of the amino acid sequence SEQ ID NO:2 (CEQLKKSKTLC) (published claims 1-6). A pharmaceutical composition comprising the antibody thereof (published claim 8). A process for the treatment of an atherosclerotic disease comprising administering the pharmaceutical composition comprising the antibody to a subject in need thereof. 
Importantly, the `445 publication teaches the a monoclonal antibody specifically recognizing the CD40L binding site on the Mac-1 I-domain modulates leukocyte recruitment in vitro. Mice were immunized with the linear peptide V160-S172. FIG. 7A  shows Clone RC3 specifically bound to the immobilized peptide M7, but not to the scrambled version sM7 or the Mac-1 I-domain fragment M8. FIG. 7B Anti-M7 blocked adhesion of Mac-1 expressing CHO cells to immobilized CD40L comparable to the pan I-domain blocking antibody clone 2LPM19c. CHO cells failed to adhere on fibrinogen after pan I-domain blockade, but not after blockade of the linear stretch V160-S172. FIG. 7C In a dynamic flow chamber assay anti-M7 treatment blocked adhesion of murine RAW246.7 cells to a confluent monolayer of activated endothelial cells compared with the respective IgG-control. Data are presented as mean ± SEM of at least 3 independent experiments [0071] FIG. 7A to FIG. 7C, [0106].
To provide further evidence on the specific importance of the region V160-S172 for CD40L/Mac-1 binding, a monoclonal antibody against the peptide V160-S172, termed anti-M7 was raised. An antibody specific to a peptide corresponding to the human Mac-1 I-domain sequence V160-S172 (termed anti-M7) was obtained by immunizing mice with the peptide C-VMEQLKKSKTLFS-NH2 (published SEQ ID NO:3) coupled to diphtheria. Solid phase assays demonstrated high anti-sera binding to immobilized peptide M7. Anti-M7 blocked the adhesion of Mac-1-CHO cells to immobilized CD40L, but not to fibrinogen (FIG. 7) [0083]. 
The `445 publication teaches also binding fragments (Fab) can also be used [0024].
The claimed functional and therapeutic properties are considered inherent properties in the absence of evidence to the contrary. The prior art teaches the same monoclonal antibody, RC3, the claimed properties are inherent.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 6-12 and 19 are included because although the reference does not teach the sequences for the CDRs from the RC3  monoclonal antibody, these are intrinsic properties of the mAb RC3 antibody. Also, it is an inherent property of the mAb RC3 immunoglobulin light and heavy chains to bind to the same antigen as the original antibody. Therefore, the light and heavy chain comprising the CDRs instantly claimed are unpatentable over the prior art as the sequences are intrinsic properties of the antibody.  The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 – 2113.
The issues presented herein are akin to the holding in In re Crish, 73 USPQ2d 1364 (CAFC 2004) where the Federal Circuit held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Applicant's disclosure of the SEQ ID NOs is mainly further characterization of otherwise old product.  A reference is presumed operable until applicant provides facts rebutting the presumption of operability.  In re Sasse, 207 USPQ 107 (CCPA 1980).  See MPEP 2121, 2121.02. 
The activity of mAb RC3 is considered inherent property of mAb RC3 antibody, see In re Crish.
The facts of this case closely follow those in Crish. The claims in Crish were directed to oligonucleotides consisting of defined portions of the nucleotide sequence in SEQ ID NO: l, which the specification described as the promotor sequence of the hINV gene. 393 F.3d at 1255-57. The Board affirmed the Examiner’s rejection of those claims as anticipated by two of the applicants’ prior publications. Id. at 1254—55. Those publications described experiments characterizing different aspects of hINV, but they did not disclose the sequence of the promoter region. Id. The Federal Circuit affirmed the Board because “just as the discovery of properties of a known material does not make it novel, the identification and characterization of [the sequence defining the structure] a prior art material does not make it novel.” Id. at 1258. It rejected applicants’ argument “that a reference is not anticipatory when the use of the same starting materials can yield two similar, yet different compositions” because each of the references there “actually disclose[d] a material that contains the promoter region of hINV.” Id. at 1259.
Like the references in Crish, Applicant’s prior art publication in `445 publication discloses a material containing the same sequence recited in the claims.  It is undisputed that `445 publication discloses an antibody that contains the amino acids recited in applicant’s claims.  That disclosure is anticipatory, even if it was not until the present application that Applicants characterized Mab RC3 by its amino acid sequences. 
The reference teachings anticipate the claimed invention.
   
11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 1, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644